DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Baets et al. (US PG Pub 2012/0320939 A1).
Regarding claim 1, Baets discloses a semiconductor optical device (100, FIG. 2B, [0076]) comprising: 
a first core layer (AlGaInAs MQW, FIG. 2B) including an active region made of a compound semiconductor; 
a first cladding layer (p-InP, FIG. 2B) made of a p-type semiconductor and a second cladding layer (n-InP, FIG. 2B) made of an n-type semiconductor, the first cladding layer and the second cladding layer sandwiching the first core layer (the MQW is sandwiched between the n-InP and p-InP, FIG. 2B); and 
a third cladding layer (Si substrate below SiO2 layer, FIG. 2B) located below disposed under the first core layer, the first cladding layer, and the second cladding layer (the Si substrate is the bottommost layer of the device 100, FIG. 2B), 

the third cladding layer is made of a material (the Si substrate may be replaced with SiC, [0065]) having: 
a thermal conductivity greater than that of any of the first core layer, the first cladding layer, and the second cladding layer (a thermal conductivity of SiC is greater than that of any of the first core, the first cladding layer, and the second cladding layer comprising AlGaInAs, p-InP, and n-InP according to the specification [0056] and [0058] employing the same materials); 
a refractive index smaller than that of any of the first core layer, the first cladding layer, and the second cladding layer (a refractive index of SiC is smaller than that of any of the first core, the first cladding layer, and the second cladding layer respectively comprising AlGaInAs, p-InP, and n-InP according to the specification [0056] and [0058] employing the same materials); and 
a band gap larger than that of any of the first core layer, the first cladding layer, and the second cladding layer (a band gap of SiC is larger than that of any of the first core, the first cladding layer, and the second cladding layer comprising AlGaInAs, p-InP, and n-InP according to the specification [0056] and [0058] employing the same materials).
Regarding claim 2, Baets discloses the third cladding layer is made of one type of material (SiC, [0065]).
Regarding claim 3, Baets discloses the material forming the third cladding layer includes at least one of SiC (silicon carbide), GaN (gallium nitride), C (diamond), AlN (aluminum nitride), BN (boron nitride) (SiC, [0065]).
Regarding claim 5, Baets discloses the third cladding layer is made of at least two different kinds of materials (the third cladding may comprise a two-layer structure including SiO2 and SiC substrate, FIG. 2B).
Regarding claim 6, Baets discloses one of the two types of materials forming the third cladding layer is a semiconductor having a large thermal conductivity (SiC has a large thermal conductivity, [0065]), and another of the materials is an insulating material having a small refractive index and a large band gap (SiO2 has a small refractive index and a large band gap, FIG. 2B).
Regarding claim 7, Baets discloses a thickness of the layer of the insulating material is defined to such an extent that light is confined in a core (“The optical mode guided by the optical active waveguide 122 evanescently couples to the adjacent first optical waveguide 112 and overlaps the optical laser components 114,” [0076]), but a heat radiation effect is obtained (SiC has good thermal conductivity).
Regarding claim 8, Baets discloses a second core layer (Si layer above the SiO2 layer, FIG. 2B) is inserted in the third cladding layer, and the first core layer and the second core layer are optically coupled (“The optical mode guided by the optical active waveguide 122 evanescently couples to the adjacent first optical waveguide 112 and overlaps the optical laser components 114,” [0076]).
Regarding claim 10, Baets discloses the first core layer is sandwiched between the first cladding layer and the second cladding layer and is disposed perpendicular to a surface of the third cladding layer (FIG. 2B), and a direction of an injection current to the first core layer is perpendicular to the surface of the third cladding layer (current is vertically injected to the first core layer due to electrodes 140’s configuration, FIG. 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baets et al. in view of SATO et al. (JP2015-15396A).
Regarding claim 9, Baets has disclosed the semiconductor optical device outlined in the rejection to claim 1 above and further discloses the first core layer is sandwiched between the first cladding layer and the second cladding layer and is disposed along a surface of the third cladding layer (FIG. 2B) except a direction of an injection current to the first core layer is substantially parallel to the surface of the third cladding layer. SATO discloses a similar semiconductor optical device (FIG. 3) comprising an electrode configuration (210/212 are configured to be parallel to 206, FIG. 3), wherein a direction of an injection current to a first core layer (206, FIG. 3) is .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUANDA ZHANG/Primary Examiner, Art Unit 2828